       Case 3:19-cv-01547-JPW Document 25 Filed 06/22/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UZMA MALIK,                            :    Civil No. 3:19-CV-01547
                                       :
           Plaintiff,                  :
                                       :
           v.                          :
                                       :
WYOMING VALLEY MEDICAL                 :
CENTER, P.C., et al.,                  :
                                       :
           Defendants.                 :    Judge Jennifer P. Wilson

                                   ORDER

     AND NOW, on this 22nd day of June, 2020, in accordance with the

accompanying memorandum of law, IT IS ORDERED that Defendant Dr.

Michael Greenberg’s motion to dismiss, Doc. 17, is GRANTED IN PART and

DENIED IN PART as follows:

        1) The motion is DENIED as to Plaintiff’s Family and Medical Leave
           Act retaliation claim (Count 2);
        2) The motion is GRANTED as to Plaintiff’s Family and Medical Leave
           Act interference claim (Count 2), the Equal Pay Act claim (Count 3),
           and the intentional infliction of emotional distress claim (Count 4).
           These claims are DISMISSED WITHOUT PREJUDICE and
           Plaintiff’ is granted leave to amend.


                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania
